DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance 
Claims 1-12 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of an image forming system including controller configured to control a length of a period between time, when image-forming on the first side of the sheet being conveyed by the sheet conveyer in the posture with the first side facing the recording sheet is completed, and time, when the image-forming on the second side of the sheet inverted by the inverting mechanism and refed to the sheet conveyer starts, based on the determined initial arrangement of the sheet in the sheet conveyer. Applicant disclosed such image forming system improves image quality for double sided printing. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed controller configured as discussed above; Nitta et al. (US 2011/0211030), Beretta et al. (US 5,772,343) 
 	 
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853